Name: Commission Regulation (EEC) No 3023/91 of 16 October 1991 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/14 Official Journal of the European Communities 17. 10. 91 COMMISSION REGULATION (EEC) No 3023/91 of 16 October 1991 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1991 ratio between the total quantities delivered to the Community industry by the Community producers and the total quantities used by this industry ; whereas these quantities exceed the limits set in Article 17a, third indent of paragraph 4 of Regulation (EEC) No 3796/81 for one species and the first indent for the other two species, the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 86 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (*), the granting of compensation for the products in question should be decided for the period from 1 January to 31 March 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular Article 17a (10) thereof, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 January to 31 March 1991 , both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3551 /90 of 20 November 1990 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 (3), as amended by Commis ­ sion Regulation (EEC) No 3896/90 (4) ; Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in pararaph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are, in the case of yellowfin weighing more than 10 kg, higher than 110 % of those sold and delivered during the same quarter of the fishing years 1984 to 1986 and for yellowfin weighing not more than 10 kg, and skipjack higher than the quantities resul ­ ting from the application to each of the species of the HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 1 7a of Regulation (EEC) No 3796/81 shall be granted for the period 1 January to 31 March 1991 , in respect of the products listed and within the limits set out below : (ecu/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regulation (EEC) No 3796/81 Yellowfin tuna, whole, weighing more than 10 kg 128 Yellowfin tuna, whole, weighing not more than 10 kg 103 Skipjack or stripe-bellied tuna, whole 80 (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 10 . (3) OJ No L 346, 11 . 12. 1990 , p. 6 . (4) OJ No L 371 , 31 . 12. 1990, p. 1 . O OJ No L 225, 3. 8 . 1989, p. 33. 17. 10 . 91 Official Journal of the European Communities No L 287/ 15 Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows : Yellowfin tuna, whole, weighing more than 10 kg : 24 780 tonnes, Yellowfin tuna, whole, weighing not more than 10 kg : 3 498 tonnes, Skipjack or stripe-bellied tuna, whole : 10 003 tonnes. 2. These quantities shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1991 . For the Commission Manuel MARlN Vice-President No L 287/16 Official Journal of the European Communities 17. 10. 91 ANNEX Allocation among the producers' organizations of the quantities of certain species and presentations of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 17a (6) of Regulation (EEC) No 3796/81 1 . Yellowfin tuna weighing more than 10 kg (tonnes) Producers' organization Quantities that may be eligible for the allowance Total quantities 100 % Article 17a (6), first indent 95% Article 1 7a (6), second indent 90 % Article 1 7a (6), third indent OrganizaciÃ ³n de productores asociados de grandes congeladores (Opagac) 5 138 514 136 5 788 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 8 327 459  8 786 Organisation de producteurs de thon congelÃ © (Orthongel) 9 061 906 239 10 206 Total 22 526 1 879 375 24 780 2. Yellowfin tuna wheighin not more than 10 kg (tonnes) Producers' organization Quantities that may be eligible for the allowance Total quantities100 %Article 17a (6), first indent 95% Article 17a (6), second indent 90% Article 17a (6), third indent OrganizaciÃ ³n de productores asociados de grandes congeladores {Opagac) 1 172 117 188 1 477 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) 1 601 160 12 1 773 Organisation de producteurs de thon congelÃ © (Orthongel) 248   248 Total 3 021 277 200 3 498 3. Skipjack or stripe-bellied tuna (tonnes) Producers' organization Quantities that may be eligible for the allowance Total quantities100 %Article 17a (6), first indent 95 % Article 17a (6), second indent 90 % Article 1 7a (6), third indent OrganizaciÃ ³n de productores asociados de grandes congeladores (Opagac) 4 284 428 422 5 134 OrganizaciÃ ³n de productores de tÃ ºnidos congelados (Optuc) , 3 684 368 363 4415 Organisation de producteurs de thon congelÃ © (Orthongel) 454   454 Total 8 422 796 785 10 003